Citation Nr: 0822120	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  03-37 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than November 12, 
1999, for the award of service connection for lung cancer for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to 
September 1970.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  The case 
was remanded by the Board for additional processing in April 
2006 and is now ready for appellate review.   


FINDINGS OF FACT

1.  The veteran, who served in Vietnam, died of lung cancer 
in March 2000; the veteran's claim for service connection for 
lung cancer due to Agent Orange exposure was pending at the 
time of his death.   

2.  The appellant (the veteran's spouse) filed an application 
construed as a claim for entitlement to accrued benefits 
based on service connection for lung cancer as a result of 
exposure to herbicides in March 2000.  

3.  The appellant's claim for accrued benefits based on 
service connection for lung cancer as a result of exposure to 
herbicides was denied by a September 2000 rating decision 
based on a finding that lung cancer was not demonstrated 
within 30 years of the last presumed exposure to herbicides. 

4.  Effective from January 1, 2002, a regulatory amendment 
eliminated the requirement that a respiratory cancer had to 
become manifest within 30 years of the veteran's departure 
from Vietnam to qualify for the presumption of service 
connection based on exposure to herbicides.  

5.  An April 2003 rating decision granted entitlement to 
accrued benefits based on service connection for lung cancer 
effective from November 12, 1999, the date of receipt of the 
initial claim for VA benefits.   

6.  There is no formal or informal claim for service 
connection for lung cancer dated or received prior to 
November 12, 1999. 


CONCLUSION OF LAW

The law does not provide for an earlier effective date than 
November 12, 1999, for the award of service connection for 
lung cancer for purposes of accrued benefits.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); C.F.R. §§ 3.114, 3.400, 3.816 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law and regulations provide that, upon the death 
of a veteran or beneficiary, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his/her death (accrued benefits) and due and 
unpaid shall, upon the death of such individual, be paid to 
the specified beneficiaries, the first of which is the 
veteran's spouse. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).

The substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
entitled at his death; that is, the survivor cannot receive 
any such attributed benefit that the veteran could not have 
received upon proper application therefor.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).  The implementing 
regulation for accrued benefits, 38 C.F.R. § 3.1000, 
underwent amendments, effective January 29, 2007.  See 71 
Fed. Reg. 37027, 37029 (June 29, 2006) (proposed rule), and 
71 Fed. Reg. 78368-69 (Dec. 29, 2006) (final rule).  The 
proposed rule made it clear that if the beneficiary died 
prior to December 16, 2003, but VA received a claim for 
benefits on or after December 16, 2003, the claim will be 
adjudicated under the new version of 38 C.F.R. § 3.1000 
except that the two-year limitation will still apply.  See 71 
Fed. Reg. 37029 (June 29, 2006) (proposed rule).

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).  A "claim for VA benefits pending on the 
date of death" means a claim filed with VA that had not been 
finally adjudicated by VA on or before the date of death. 38 
C.F.R. § 3.1000(d)(5); Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

In this case, the veteran, after filing an initial claim for 
VA benefits that was received on November 12, 1999, submitted 
a claim for service connection for lung cancer based on Agent 
Orange exposure in February 2000.  As service personnel 
records document that the veteran served in Vietnam during 
the Vietnam War, and there is no affirmative evidence of non-
exposure, he is presumed to have been exposed to Agent Orange 
during service.  38 U.S.C.A. § 1116(f) (2007).   
Unfortunately, the veteran died from respiratory failure due 
to lung cancer on March 8, 2000.  Consequently, the veteran 
had a "pending" claim that had not been finally adjudicated 
by VA on or before the date of death.  38 C.F.R. § 
3.1000(d)(5); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

The appellant, the veteran's widow, filed an application for 
death benefits that was also construed as a claim for accrued 
benefits for service connection for lung cancer based on 
Agent Orange exposure that was received in March 2000.  This 
claim was denied by a September 2000 rating decision based on 
a finding that lung cancer was not demonstrated within 30 
years of the last presumed exposure to Agent Orange, as was 
required by the regulations in existence that time.  These 
regulations were changed, however, effective January 1, 2002, 
such that service connection for respiratory cancer may be 
granted for a veteran exposed to Agent Orange if it is 
manifested to a compensable degree at any time after service.  
See Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), now codified as 
amended at 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309).  
As a result of this regulatory amendment, an April 2003 
rating decision granted the appellant accrued benefits based 
on service connection for lung cancer.  An effective date of 
November 12, 1999, or the date of receipt of the veteran's 
initial application for VA benefits, was assigned for this 
award.   The appellant has disagreed with the assignment of 
the effective date for accrued benefits, and argues, 
essentially, that the effective date should be assigned from 
the day after the veteran's separation from service in 
September 1970. 

With regard to threshold issues, the claim for accrued 
benefits was timely filed in March 2000 within one year of 
the veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c).  In addition, the veteran's spouse is an 
individual to whom accrued benefits may be paid. 38 U.S.C.A. 
§ 5121(a)(2); 38 C.F.R. § 3.1000(a)(1). Furthermore, while 
the veteran died prior to December 16, 2003, the claim for 
benefits was not received on or after December 16, 2003; as 
such, the amended version of 38 C.F.R. § 3.1000 is not for 
application.  See 71 Fed. Reg. 37029 (June 29, 2006) 
(proposed rule).

With regard to an earlier effective date, generally, the 
effective date of an award of a claim is the date of receipt 
of the claim application or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought. 38 C.F.R. § 3.155(a).  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).

In this case as indicated above, the award of accrued 
benefits based on service connection for lung cancer was 
based on amendments now codified at 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309 eliminating the requirement that a 
respiratory cancer be manifested within 30 years of the last 
presumed exposure.  Where compensation is awarded pursuant to 
such a liberalizing law or a liberalizing VA issue, the 
effective date of the increased shall be fixed in accordance 
with facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2007).  See also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).

If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue. 38 C.F.R. § 3.114(a)(1).  However, if a 
claim is reviewed on the initiative of VA more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
administrative determination of entitlement. 38 C.F.R. § 
3.114(a)(2).  Finally, if a claim is reviewed at the request 
of the claimant more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request. 38 C.F.R. § 3.114(a)(3) (emphasis added).  In order 
to be eligible for a retroactive award, the claimant must 
show that all eligibility criteria for the benefits existed 
at the time of the effective date of the law or 
administrative issue and continuously thereafter.  38 C.F.R. 
§ 3.114(a).

Ordinarily, under the above provisions for liberalizing laws, 
awards based on presumptive service connection established 
under the Agent Orange Act of 1991 can be made effective no 
earlier than the date VA issued the regulation authorizing 
the presumption (in this case January 1, 2002).  However, VA 
has been engaged for many years in litigation regarding 
compensation for Vietnam veterans exposed to Agent Orange.  
See Nehmer v. United States Veterans Admin., 712 F. Supp. 
1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer 
II).  District court orders in the Nehmer litigation have 
created an exception to the generally applicable rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include a veteran, or his surviving spouse, who 
died from a covered herbicide disease, to include respiratory 
cancers.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(viii).  The 
regulation provides for situations where the effective date 
can be earlier than the date of the liberalizing law, 
assuming a "Nehmer class member" has been granted 
compensation from a covered herbicide disease.  Either (1) VA 
denied compensation for the same covered herbicide disease in 
a decision issued between September 25, 1985 and May 3, 1989; 
or (2) the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between May 3, 1989 
and the effective date of the statute or regulations 
establishing a presumption of service connection for the 
covered disease.  In these situations, the effective date of 
the award will be the later of the date such claim was 
received by VA or the date the disability arose (emphasis 
added).  38 C.F.R. § 3.816(c)(1), (c)(2). 

In this case, the appellant's case may be considered to fall 
within the purview of 38 C.F.R. § 3.816(c)(2), as her claim 
for accrued benefits was filed in March 2000 - that is, 
between March 3, 1989, and January 1, 2002, the effective 
date of the regulation amending the presumption for 
respiratory cancer.  As such, and while the Board regrets any 
confusion to the appellant from the correspondence and 
adjudication by VA to this point, the appellant has been 
given the benefit of an earlier effective date for a "Nehmer 
class member" than she would have otherwise.  In other 
words, instead of being assigned an effective date from 
January 1, 2002, the effective date of the liberalizing law 
in question, as would typically be the case pursuant to 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a), she was assigned 
an earlier effective date of November 12, 1999, or the date 
of the veteran's original claim for VA benefits.  The Board 
notes that this appears to have been a generous decision by 
the RO, as it was based on the receipt of an application from 
the veteran, and not the appellant, and it was not until 
receipt of the veteran's application in February 2000 that he 
specifically claimed entitlement to service connection for 
lung cancer based on exposure to Agent Orange.  

While the Board is sympathetic to the appellant's 
contentions, review of the claims folder reveals absolutely 
no communication that may be accepted as an informal claim 
dated or received prior to November 12, 1999.  38 C.F.R. §§ 
3.1(p), 3.155(a).  The VA is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed.  Brannon, 12 Vet. App. at 35; 
Talbert, 7 Vet. App. at 356-57.  It follows that there is no 
evidence that a claim for service connection for lung cancer 
was received within one year after the veteran's separation 
from service in 1970, such that the effective date cannot be 
the day following separation from service.  38 C.F.R. § 
3.400(b)(2).  The appellant has also essentially contended 
that the effective date should be earlier based on the 
existence of evidence, to include clinical records, 
demonstrating that veteran was suffering from lung cancer 
long before 1999.  Such records are simply not in existence; 
in fact, a February 2000 report from the veteran's private 
physician indicated that the veteran's lung cancer was 
diagnosed in October 1999.  In any event, the mere existence 
of medical records generally cannot be construed as an 
informal claim; rather, there must be some intent by the 
claimant to apply for benefits.  Brannon, 12 Vet. App. at 35.  
Although there are two recognized exceptions to this general 
rule, those exceptions are applicable only when an underlying 
claim has been awarded and the medical records demonstrate 
that the veteran's disability has increased, or when an 
underlying claim has been denied and the medical records 
evidence new and material evidence to reopen the claim.  See 
38 C.F.R. § 3.157(b) (2006); see also Leonard v. Principi, 17 
Vet. App. 447, 451 (2004); Lalonde v. West, 12 Vet App. 377, 
381 (1999).  Neither of those exceptions apply in the present 
case.

In sum, the pertinent facts are not in dispute, and while the 
Board regrets that it cannot assign an earlier effective 
date, the law is dispositive in this matter and the Board is 
bound by these criteria.  38 U.S.C.A. § 7104(c).  The Court 
has held that where the law and not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law. Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, 
there is no legal basis to assign an effective date earlier 
than November 12, 1999, for the award of accrued benefits 
based on service connection for lung cancer in this case.  
Moreover, because the law, not the evidence, governs the 
outcome of the claim, the notice and duty to assist 
provisions of the law are inapplicable.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).  In any event, the Board 
finds that the duty to assist and notify have been met in 
this case, as the letter of May 2006 requested by the Board 
remand clearly provided the required notice to the appellant.  


ORDER

Entitlement to an effective date earlier than November 12, 
1999, for the award of service connection for lung cancer for 
purposes of accrued benefits is denied. 


____________________________________________
L. J. WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


